         Case 1:17-cv-00273-LAP Document 73 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



LIANHUA WENG, et al.,
                                               17 Civ. 273 (LAP)
                   Plaintiffs,
                                                      ORDER
    -versus-

KUNG FU LITTLE STEAMED BUNS
RAMEN, INC., et al.,

                   Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Counsel shall appear telephonically for a settlement

conference on May 26 at 10:00 a.m.         Counsel shall have authority

from their clients.       Clients may join the call.       The dial-in for

the conference is (888) 363-4734, access code: 4645450.

SO ORDERED.


Dated:    May 8, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
